 1   DLA PIPER LLP (US)
     John Hamill (IL SBN 6217530) (pro hac vice)
 2   john.hamill@us.dlapiper.com
     444 West Lake Street, Suite 900
 3   Chicago, Illinois 60606-0089
     Tel: 312.368.4000 / Fax: 312.236.7516
 4
     Michael P. Murphy (NY SBN 2171635) (pro hac vice)
 5   michael.murphy@us.dlapiper.com
     Jonathan Kinney (NY SBN 5259072)
 6   jonathan.kinney@us.dlapiper.com
     1251 Avenue of the Americas, 27th Floor
 7   New York, NY 10020-1104
     Tel: 212.335.4500 / Fax: 212.335.4501
 8
     Julie Gryce (CA SBN 319530)
 9   julie.gryce@us.dlapiper.com
     401 B Street, Suite 1700
10   San Diego, CA 92101-4297
     Tel: 619-699-2700 / Fax: 619-699-2701
11
     Attorneys for DEFENDANT DANIELSON NATIONAL
12   INSURANCE COMPANY

13   [Additional Defendants and
     Counsel Listed on Signature Pages]
14
15                             UNITED STATES DISTRICT COURT

16                           NORTHERN DISTRICT OF CALIFORNIA

17                                        OAKLAND DIVISION

18   IN RE CALIFORNIA BAIL BOND                      Master Docket No. 4:19-cv-00717-JST
     ANTITRUST LITIGATION
19                                                   DEFENDANTS’ OPPOSITION TO
     THIS DOCUMENT RELATES TO:                       PLAINTIFFS’ MOTION TO LIFT
20   ALL ACTIONS,                                    STAY OF DISCOVERY

21
                                                     Room:    Crtrm 6, 2nd Floor
22                                                   Judge:   Hon. Jon S. Tigar

23
24
25
26
27
28
 1                                                 Overview

 2          This Court should deny Plaintiffs’ Motion to Lift Stay of Discovery (ECF No. 95

 3   (“Motion”)). Plaintiffs present no new grounds for opening discovery and instead repeat arguments

 4   that this Court previously rejected. As before, the forthcoming motions to dismiss should be given

 5   careful consideration and resolved before the parties undertake costly, burdensome, and expansive

 6   discovery. ECF 64 at 3. Defendants assume that the Court will be entertaining the Motion

 7   notwithstanding Plaintiffs’ failure to submit a joint letter brief in compliance with Section J of this

 8   Court’s January 29, 2020 Standing Order. The Motion should be denied for these reasons:

 9                 Plaintiffs are wrong that the reasons supporting this Court’s issuance of the discovery
                    stay no longer apply. The pleadings are not “settled,” and Defendants will be filing
10                  motions to dismiss that will demonstrate the continued insufficiency of the claims in
                    the Second Consolidated Amended Complaint (“Second CAC”).
11
12                 Good cause still exists for this Court to stay discovery because the two-pronged test
                    previously applied remains satisfied.
13
                   The mere possibility that any dismissed Defendant would be subject to non-party
14                  discovery does not warrant burdening Defendants now with wide-ranging discovery
                    pending resolution of dispositive motions.
15
16                 There are no legitimate “preservation” concerns.

17                 Plaintiffs will not suffer any undue prejudice by a continued stay pending the soon-
                    to-be-filed motions to dismiss.
18
19                 Unnecessary costly, burdensome, and expansive antitrust case discovery is a matter
                    of particular concern that should be protected against during this time of global
20                  COVID-19 pandemic with its accompanying financial and workplace disruption.

21                                                Argument
22   A.     The Pleadings Remain Far From Settled
23          In its prior Order Granting Stay of Discovery, this Court held that a stay of discovery is

24   warranted “until the pleadings are settled.” ECF No. 64 (“Stay Order”). Plaintiffs are incorrect that

25   the Court’s reasoning in support of a stay no longer applies. ECF No. 95 at 1, 4. Continuing the

26   stay is warranted precisely because the pleadings are unsettled—just as they were when the Court

27   entered the Stay Order. All Defendants, both individually and collectively, will again be proceeding

28   with motions to dismiss. As will be shown in the motions to dismiss, Plaintiffs altogether failed to

                                                                               DEFENDANTS’ OPP. TO PLAINTIFFS’
                                                       1                     MOTION TO LIFT STAY OF DISCOVERY
 1   address the numerous shortcomings in the pleadings regarding the lack of meaningful allegations as

 2   to each previously dismissed Defendant. Defendants will further demonstrate that Plaintiffs’

 3   additional allegations regarding the market for bail bonds in California, both individually and

 4   collectively, undermine the plausibility of the alleged conspiracy. Just because the Second CAC

 5   has more pages than its predecessor does not mean it states a claim. The status quo staying discovery

 6   therefore should not change.

 7   B.     The Two-Pronged Test Applied in This District Remains Satisfied

 8          The case continues to meet the good cause test for staying discovery pending resolution of

 9   a dispositive motion. ECF No. 64 at 1. “First, a pending motion must be potentially dispositive of

10   the entire case, or at least dispositive on the issue at which discovery is directed.” Id. (citing Yiren

11   Huang v. Futurewei Techs., Inc., No. 18-CV-00534-BLF, 2018 WL 1993503, at *2 (N.D. Cal. Apr.

12   27, 2018). “Second, the court must determine whether the pending motion can be decided absent

13   discovery.” Id. “If the Court answers these two questions in the affirmative, a protective order may

14   issue.” Id. (citing Pac. Lumber Co. v. Nat’l Union Fire Ins. Co. of Pittsburgh, 220 F.R.D. 349, 352

15   (N.D. Cal. 2003)). “In applying this two-factor test, the court must take a ‘preliminary peek’ at the

16   merits of the pending dispositive motion to assess whether a stay is warranted. Id. Defendants have

17   not yet filed their motions to dismiss to allow the Court the “preliminary peek,” but will be doing

18   so in short order. These motions to dismiss—like the first round—once again satisfy the test.

19          In dismissing the First Consolidated Amended Complaint (“First CAC”), the Court agreed

20   (among other shortcomings) that there were insufficient factual allegations demonstrating each

21   Defendants’ role in the alleged conspiracy. ECF No. 91 at 25-26 (dismissing the surety and bail

22   agency defendants) and ECF No. 91 at 27 (dismissing one of two industry association defendants).

23   The Court’s Order dismissed Plaintiffs’ claims against 24 of the 27 named Defendants. The same

24   deficiencies remain in Plaintiffs’ Second CAC.

25          There is no basis to change the stay absent meaningfully changed circumstances. “Until a

26   new complaint is filed and its adequacy tested,” continuing the stay is proper. In re Wyse Tech. Sec.

27   Litig., 744 F. Supp. 207, 210 (N.D. Cal. 1990); accord Song Fi, Inc. v. Google, Inc., 2016 WL

28   9185325, at *1 (N.D. Cal. Apr. 27, 2016) (granting defendants’ motion to stay discovery until

                                                                                DEFENDANTS’ OPP. TO PLAINTIFFS’
                                                        2                     MOTION TO LIFT STAY OF DISCOVERY
 1   defendants file an answer to the third amended complaint or, if defendants file a motion to dismiss,

 2   a claim survives the motion). Defendants’ motions to dismiss will present strong grounds that will

 3   be entirely dispositive for the vast majority of Defendants, if not all of them. Defendants will again

 4   demonstrate that the alleged claims remain insufficient to state a claim. For example, the Second

 5   CAC continues to fall short of making the requisite showing that the individual Surety Defendants

 6   or Bail Agent Defendants participated in the alleged conspiracy and their roles in the claimed

 7   conspiracy. Nor does it state sufficient facts regarding any act in furtherance of the purported

 8   conspiracy taken by any Association or Individual Defendants. At a minimum, the Court should

 9   wait until it has reviewed Defendants’ forthcoming motions before accepting Plaintiffs’ argument

10   that the pleadings are truly settled and the case is likely to proceed. See Rutman Wine Co. v. E. &

11   J. Gallo Winery, 829 F. 29 729, 738 (9th Cir. 1987) (It “especially makes sense” to avoid “costly

12   and time-consuming discovery” until the Court “determine[s] whether there is any reasonable

13   likelihood plaintiffs can construct a claim.”).

14          Plaintiffs do not (and cannot) dispute the second prong that the motions to dismiss can be

15   decided again without discovery. Like the motions to dismiss the First CAC, Defendants’ motions

16   to dismiss the Second CAC will be capable of being decided without discovery as well.

17   C.     It Is Irrelevant if Some Defendants May Become Third-Party Targets

18          Plaintiffs wrongly insist the stay should be lifted because some Defendants will be third-

19   party discovery targets even if they are dismissed from the case. This argument tacitly admits the

20   weakness of the Second CAC. The admission that some Defendants may become third-parties also

21   in no way compels broad and expansive discovery to start now. First, the claims may be further

22   narrowed, and the scope of the case might materially shrink upon resolution of the motions to

23   dismiss. Second, third-party discovery is far more limited than that of parties to the litigation. Rule

24   45 of the Federal Rules of Civil Procedure offers many protections for third-parties and limitations

25   on the scope and breadth of discovery directed at third-parties. It explicitly directs that “[a] party

26   or attorney responsible for issuing and serving a subpoena must take reasonable steps to avoid

27   imposing undue burden or expense on a person subject to the subpoena.” F.R.C.P. 45(d)(1).

28

                                                                               DEFENDANTS’ OPP. TO PLAINTIFFS’
                                                       3                     MOTION TO LIFT STAY OF DISCOVERY
 1          Plaintiffs cite many inapposite cases. All but one of their authorities involve the question of

 2   whether discovery (or the proceedings as a whole) should be stayed pending resolution of questions

 3   regarding qualified immunity. Mendia v. Garcia, 2016 WL 3249485 (N.D. Cal. June 14, 2016), for

 4   instance, involved a request to stay discovery based on the assertion that defendants were entitled

 5   to qualified immunity pending an appeal denying them such immunity. Id. at *1. Mendia did not

 6   involve a temporary stay of discovery pending potentially dispositive motions to dismiss as to all

 7   defendants and where the Court had already granted motions to dismiss as to the vast majority of

 8   defendants. Id. at *4 (distinguishing cases involving temporary stays of discovery pending motions

 9   to dismiss, noting they are not on point). The same is true for Martin v. Naval Criminal Investigative

10   Services, 2013 WL 2896879 (S.D. Cal. June 11, 2013), which involved a request for a stay of all

11   proceedings pending one defendant’s appeal of the trial court’s decision denying him qualified

12   immunity. Id. at *3. Seeds of Peace Collective v. City of Pittsburgh, 2010 WL 2990734 (W.D. Pa.

13   July 28, 2010) is likewise inapposite, as it involved only certain defendants’ request for a stay of

14   discovery pending their qualified immunity appeal, and those same defendants remained in the case

15   for other claims not subject to appeal. See also Galarza v. Szalczyk, 2012 WL 627917 (E.D. Pa.

16   Feb. 28, 2012) (similarly involving a motion to stay discovery pending a motion to dismiss of a

17   subset of defendants based on qualified immunity).

18          The only case Plaintiffs cite outside the qualified immunity context is readily

19   distinguishable. In Skellerup Industries Ltd. v. City of Los Angeles, 163 F.R.D. 598, 601 (C.D. Cal.

20   1995), at the time the City moved to stay discovery, the only other defendant (Bridgestone) had

21   answered the complaint and was already participating in discovery. Certain other third-parties were

22   also already responding to discovery requests from the plaintiff. Id. at 601. To be sure, the court

23   noted that “even if defendant City is no longer a party to the case, plaintiff and perhaps defendant

24   Bridgestone are likely to continue to conduct discovery with defendant City as a non-party.” Id. at

25   601. But that is a far cry from this case, where the pleadings are not settled, there are 27 defendants,

26   all of whom will be moving to dismiss the Second CAC, and none of whom are currently engaged

27   in discovery with Plaintiffs.

28

                                                                                DEFENDANTS’ OPP. TO PLAINTIFFS’
                                                        4                     MOTION TO LIFT STAY OF DISCOVERY
 1           Plaintiffs also incorrectly assume that this case will proceed against at least three Defendants

 2   because of the Court’s prior ruling. Those Defendants intend to move to dismiss. But even if it

 3   were accurate that those three Defendants would remain in the case, that does not justify engaging

 4   in broad and expansive discovery against all Defendants. Nor can the parties meaningfully or

 5   properly assess the scope of discovery until the pleadings are actually settled. The most sensible

 6   and practical use of resources at this time is to resolve whether this case should proceed at all,

 7   especially as to the vast majority of Defendants that were originally dismissed.

 8   D.      The “Preservation” Concerns Are Without Merit

 9           The Court soundly rejected Plaintiffs’ supposed concerns about document preservation.

10   ECF 95 at 11. Nothing has changed. The Court observed that Plaintiffs presented no “specific

11   facts” and their allegations had nothing “to do with spoliation of evidence, and Plaintiffs’ colorful

12   prose does not help the Court decide the question of whether a stay of discovery is appropriate.”

13   ECF 64 at 3. Any (non-existent) concern of Plaintiffs is further mitigated by the Court’s May 1,

14   2019 Order, which provided that “[u]ntil the parties agree on a preservation plan or the Court orders

15   otherwise, each party shall take reasonable steps to preserve all documents, data, and tangible things

16   containing information potentially relevant to the subject matter of this litigation.” ECF No. 29 at

17   4.

18           Plaintiffs continue to inappropriately mischaracterize Defendants’ response to Plaintiffs’

19   request for judicial notice as evidence that Defendants have not upheld their preservation

20   obligations. ECF No. 95 at 8; ECF No. 61-1 at 3. As explained in correspondence to Plaintiffs on

21   April 20, 2020 (ECF No. 96-3), “Plaintiffs’ request for judicial notice and accompanying declaration

22   failed to establish the authenticity of certain exhibits appended to the [First] CAC and that their

23   contents were appropriate for judicial notice. See ECF Nos. 66 & 67. It was well within the

24   Defendants’ rights to point out such deficiencies. See ECF No. 73.” ECF No. 96-3. Plaintiffs’

25   speculation fares no better than it did the first time they presented it to the Court, and it should again

26   be rejected.

27
28

                                                                                  DEFENDANTS’ OPP. TO PLAINTIFFS’
                                                         5                      MOTION TO LIFT STAY OF DISCOVERY
 1   E.     A Continued Discovery Stay Does Not Prejudice Plaintiffs

 2          There is no prejudice to Plaintiffs with a continued stay of discovery during the pendency of

 3   Defendants’ next round of motions to dismiss. The Court has ordered that briefing will be complete

 4   in 75 days. ECF No. 104. The continued stay would be of limited duration. Plaintiffs have

 5   articulated no specific prejudice caused by such a continuation of the stay, other than vague,

 6   conclusory, and unsupported allegations that it “prejudices Plaintiffs’ interest in expeditious

 7   litigation.” ECF No. 95 at 11.

 8          On the other hand, lifting the discovery stay would expose Defendants to the significant

 9   burden and expense of discovery in a case involving allegations of a purported antitrust conspiracy

10   spanning over 16 years and involving 27 Defendants. As this Court has already noted, the Supreme

11   Court in Twombly expressed particular concern about the cost of discovery in antitrust cases,

12   highlighting that “a district court must retain the power to insist upon some specificity in pleading

13   before allowing a potentially massive factual controversy to proceed.” ECF No. 64 at 2. The Court

14   found that exact “specificity” as to nearly all Defendants to be lacking in dismissing the First CAC.

15   It remains lacking in the Second CAC. Nothing has changed from this Court’s prior observation

16   that “to allow antitrust discovery prior to sustaining a complaint would defeat one of the rationales

17   of Twombly, at least when the discovery would be burdensome.” ECF No. 64 at 2.

18          If the discovery requests that Plaintiffs previously served are any indication, Plaintiffs’

19   proposed discovery would be incredibly expansive and burdensome. As Defendants explained in

20   the prior briefing, Plaintiffs (at a minimum) seek “[a]ll potentially relevant evidence . . . without

21   regard to time period, custodian category, or format of documents or ESI” regarding 43 categories,

22   some with as many as 16 subparts, including “all documents” regarding “bail bond premiums” and

23   “bail bond pricing.” ECF No. 63 at 2-3. Plaintiffs themselves concede that “[t]his list of topics

24   contains examples only . . . without prejudice to Plaintiffs requesting discovery regarding additional

25   topics.” Id. The case continues to involve nearly thirty defendants, potentially over 3,000 unnamed

26   bail agents, hundreds of thousands of purported class members, and a relevant period supposedly

27   lasting over 16 years. As the Court previously found, and Plaintiffs do not dispute, “discovery in

28   this case, once undertaken, will be significant and complex.” ECF No. 64 at 2.

                                                                               DEFENDANTS’ OPP. TO PLAINTIFFS’
                                                       6                     MOTION TO LIFT STAY OF DISCOVERY
 1          Even Plaintiffs’ alternative request, which Plaintiffs tout as “targeted” and “not overly

 2   burdensome,” is unwarranted and prejudicial. It would expose Defendants—who may ultimately

 3   be dismissed from the case altogether—to significant premature and potentially unnecessary burden

 4   and expense. The Court previously denied Plaintiffs’ prior alternative request that the Court require

 5   Defendants to make their Rule 26(f) disclosures and produce the information set forth in the

 6   Northern District of California’s ESI Checklist for Use During the Rule 26(f) Meet and Confer

 7   Process. ECF 64 at 4.

 8          Plaintiffs’ alternative request is substantially broader than its prior alternative request.

 9   Plaintiffs ask for the Court to allow the following: (1) negotiating a proposed protective order and

10   any other relevant stipulations governing discovery; (2) exchanging initial disclosures; (3) meeting

11   and conferring pursuant to the Northern District of California’s ESI Guidelines and Checklist; (4)

12   meeting and conferring regarding any objections Defendants may have to Plaintiffs’ First Request

13   for Production of Documents (“RFPs”), previously served on February 20, 2019; and (5) meeting

14   and conferring regarding Defendants’ responses to those RFPs, including identifying document

15   custodians and negotiating search terms. ECF No. 95 at 6.

16          Despite Plaintiffs’ characterization, this request would likewise entail significant burden and

17   expense for Defendants. By way of limited example only, and as previously noted, the RFPs to

18   which Plaintiffs refer that were served in February 2019 contain no less than 43 document requests,

19   some with as many as 16 subparts.        Requiring written responses from each Defendant and

20   subsequent meet and confers places significant time, resources, and fiscal burdens on Defendants.

21   The proposed alternative should be rejected.

22          It bears mentioning that the current pandemic only adds to the considerable burden and

23   expense that Defendants would face if the stay of discovery in this antitrust case were lifted, or if

24   Plaintiffs’ alternative request were granted. The added cost and burden of engaging in discovery at

25   this time, during a pandemic that has caused widespread financial and workplace disruption, weighs

26   strongly in favor of a continued stay. As one court put it: “The breadth of discovery in this case is

27   substantial, and the Covid-19 pandemic will only compound the difficulty the parties have

28   experienced obtaining discovery. A stay will cause [plaintiff] no unfair prejudice.” Bryant v. Boyd,

                                                                               DEFENDANTS’ OPP. TO PLAINTIFFS’
                                                       7                     MOTION TO LIFT STAY OF DISCOVERY
 1   2020 WL 1493548, at *2 (E.D. Mo. Mar. 27, 2020). All aspects of discovery should thus await

 2   resolution of the motions to dismiss.

 3                                              Conclusion

 4          For these reasons, and for good cause shown, Defendants respectfully request that the Court

 5   deny Plaintiffs’ Motion to Lift Stay of Discovery and also deny Plaintiffs’ alternative request for

 6   “targeted” discovery.

 7
 8    Dated: May 27, 2020

 9                                             Respectfully submitted,

10                                             By: /s/ Julie A. Gryce
                                               Julie A. Gryce (319530)
11                                             DLA Piper LLP (US)
12                                             401 B Street, Suite 1700
                                               San Diego, CA 92101-4297
13                                             Telephone: (619) 699-2700
                                               Facsimile: (619) 699-2701
14                                             julie.gryce@dlapiper.com
15                                             Michael P. Murphy (pro hac vice)
                                               DLA PIPER LLP (US)
16                                             1251 Avenue of the Americas
                                               New York, NY 10020-1104
17                                             Telephone: (212) 335-4500
                                               Facsimile: (212) 335-4501
18                                             michael.murphy@dlapiper.com
19                                             John Hamill (pro hac vice)
                                               DLA Piper LLP (US)
20                                             444 West Lake Street, Suite 900
                                               Chicago, IL 60606-0089
21                                             Telephone: 312.368.7036
                                               Facsimile: 312.251.5809
22                                             John.hamill@us.dlapiper.com
23
                                               Attorneys for Defendant Danielson National
24                                             Insurance Company

25
26
27
28

                                                                             DEFENDANTS’ OPP. TO PLAINTIFFS’
                                                     8                     MOTION TO LIFT STAY OF DISCOVERY
 1 Dated: May 27, 2020     Respectfully submitted,

 2                          By: /s/ Beatriz Mejia
 3                         Beatriz Mejia (190948)

 4                         COOLEY LLP
                           MICHAEL A. ATTANASIO (151529)
 5                         BEATRIZ MEJIA (190948)
                           DAVID HOUSKA (295918)
 6
                           MAX SLADEK DE LA CAL (324961)
 7
                           Attorneys for Defendants Seaview Insurance
 8                         Company and Two Jinn, Inc.
 9
     Dated: May 27, 2020    By: /s/ Blake Zollar
10
11                          Drew Koning (263082)
                            Blake Zollar (268913)
12                          Shaun Paisley (244377)
                            KONING ZOLLAR LLP
13                          169 Saxony Road, Suite 115
                            Encinitas, CA 92024
14                          Telephone: (858) 252-3234
15                          Facsimile: (858) 252-3238
                            drew@kzllp.com
16                          blake@kzllp.com
                            shaun@kzllp.com
17
                            Attorneys for Defendant All-Pro Bail Bonds,
18                          Inc.
19
20
21
22
23
24
25
26
27
28

                                                       DEFENDANTS’ OPP. TO PLAINTIFFS’
                             9                       MOTION TO LIFT STAY OF DISCOVERY
 1   Dated: May 27, 2020   By: /s/ Gerard G. Pecht

 2                         Gerard G. Pecht (pro hac vice)
                           NORTON ROSE FULBRIGHT US LLP
 3                         1301 McKinney, Suite 5100
 4                         Houston, Texas 77010
                           Telephone: (713) 651-5151
 5                         Facsimile: (713) 651-5246
                           gerard.pecht@nortonrosefulbright.com
 6
                           Joshua D. Lichtman (SBN 176143)
 7                         NORTON ROSE FULBRIGHT US LLP
 8                         555 South Flower Street, Forty-First Floor
                           Los Angeles, California 90071
 9                         Telephone: (213) 892-9200
                           Facsimile: (213) 892-9494
10                         joshua.lichtman@nortonrosefulbright.com
11                         Attorneys for Defendant American
12                         Contractors Indemnity Company

13   Dated: May 27, 2020   By: /s/ Anne K. Edwards

14                         Anne K. Edwards (110424)
                           SMITH, GAMBRELL & RUSSELL, LLP
15                         444 South Flower Street, Suite 1700
16                         Los Angeles, CA 90071
                           Telephone: (213) 358-7210
17                         Facsimile: (213) 358-7310
                           aedwards@sgrlaw.com
18
                           Attorneys for Defendant Williamsburg
19
                           National Insurance Company
20
     Dated: May 27, 2020   By: /s/ Nicole S. Healy
21
                           Todd A. Roberts
22                         Nicole S. Healy
23                         Edwin B. Barnes
                           ROPERS, MAJESKI, KOHN & BENTLEY
24
                           Attorneys for Defendants American Bail
25                         Coalition, Inc. and William B. Carmichael
26
27
28

                                                   DEFENDANTS’ OPP. TO PLAINTIFFS’
                            10                   MOTION TO LIFT STAY OF DISCOVERY
 1   Dated: May 27, 2020   By: /s/ David F. Hauge

 2                         David F. Hauge (128294)
                           Todd H. Stitt (179694)
 3                         Vincent S. Loh (238410)
 4                         MICHELMAN & ROBINSON, LLP

 5                         Attorneys for Defendants United States Fire
                           Insurance Company, The North River
 6                         Insurance Company, and Seneca Insurance
                           Company
 7
 8   Dated: May 27, 2020   By: /s/ Christie A. Moore

 9                         Christie A. Moore (pro hac vice)
                           W. Scott Croft (pro hac vice)
10                         DENTONS BINGHAM GREENEBAUM DOLL LLP
                           101 S. Fifth Street
11                         3500 PNC Tower
12                         Louisville, KY 40202
                           Telephone: 502.587.3758
13                         Facsimile: 502.540.2276
                           Christie.moore@dentons.com
14                         Scott.croft@dentons.com
15                         Attorneys for Lexon Insurance Company
16
     Dated: May 27, 2020   By: /s/ Travis Wall
17
                           Travis Wall (191662)
18                         Spencer Kook (205304)
                           HINSHAW & CULBERTSON LLP
19
                           One California Street, 18th Floor
20                         San Francisco, CA 94111
                           Tel: (415) 362-6000
21                         twall@hinshawlaw.com

22                         Attorneys for Defendant Philadelphia
                           Reinsurance Corporation
23
24
25
26
27
28

                                                   DEFENDANTS’ OPP. TO PLAINTIFFS’
                            11                   MOTION TO LIFT STAY OF DISCOVERY
 1   Dated: May 27, 2020   By: /s/ Gregory S. Day

 2                         Gregory S. Day
                           LAW OFFICES OF GREGORY S. DAY
 3                         120 Birmingham Drive, Suite 200
 4                         Cardiff, CA 92007
                           Telephone: (760) 436-2827
 5                         attygsd@gmail.com

 6                         Attorneys for Defendants California Bail
                           Agents Association, Universal Fire &
 7                         Insurance Company, Sun Surety Insurance
 8                         Company

 9   Dated: May 27, 2020   By: /s/ Howard Holderness

10                         John A. Sebastinelli (127859)
                           Howard Holderness (169814)
11                         GREENBERG TRAURIG, LLP
12                         4 Embarcadero Ctr, Ste. 3000
                           San Francisco, CA 94111-5983
13                         Telephone: (415) 655-1289
                           Facsimile: (415) 358-4796
14                         sebastinellij@gtlaw.com
                           holdernessh@gtlaw.com
15
16                         Attorneys for Defendants American Surety
                           Company and Indiana Lumbermens Mutual
17                         Insurance Company
18   Dated: May 27, 2020   By: /s/ Gary A. Nye
19
                           Gary A. Nye (126104)
20                         ROXBOROUGH, POMERANCE, NYE & ADREANI,
                           LLP
21
                           Attorneys for Defendants Allegheny Casualty
22                         Company, AIA Holdings, Inc., Bankers
23                         Insurance Company, International Fidelity
                           Insurance Company, Lexington National
24                         Insurance Corporation, and Jerry Watson

25
26
27
28

                                                   DEFENDANTS’ OPP. TO PLAINTIFFS’
                           12                    MOTION TO LIFT STAY OF DISCOVERY
 1   Dated: May 27, 2020   By: /s/ Brendan Pegg

 2                         Brendan Pegg (174159)
                           Lindsay Cooper-Greene, of Counsel (295180)
 3                         LAW OFFICES OF BRENDAN PEGG
 4                         201 E. Ojai Avenue #1505
                           Ojai, CA93024
 5                         Telephone: (805) 302-4151
                           Facsimile: (877) 719-7298
 6                         brendan@bpegglaw.com
                           lindsay@bpegglaw.com
 7
 8                         Attorneys for Defendant Financial Casualty &
                           Surety, Inc.
 9
     Dated: May 27, 2020   By: /s/ Erik K. Swanholt
10
                           Erik K. Swanholt
11                         FOLEY & LARDNER
12                         555 South Flower St., 33rd Floor
                           Los Angeles, CA 90071
13                         Telephone: (213) 972-4500
                           Facsimile: (213) 486-0065
14
                           Attorneys for Defendants Continental Heritage
15                         Insurance Company
16
     Dated: May 27, 2020   By: /s/ John M. Rorabaugh
17
                           John M. Rorabaugh (178366)
18
                           Attorney for Defendant Golden State Bail
19
                           Association
20
     Dated: May 27, 2020   By: /s/ Paul J. Riehle
21
                           Paul J. Riehle (115199)
22                         FAEGRE DRINKER BIDDLE & REATH LLP
                           4 Embarcadero Center, 27th Floor
23                         San Francisco, California 94111
                           Telephone: (415) 551-7521
24                         Facsimile: (415) 551- 7510
                           paul.riehle@faegredrinker.com
25
26                         Attorneys for Defendant Accredited Surety and
                           Casualty Company, Inc.
27
28

                                                      DEFENDANTS’ OPP. TO PLAINTIFFS’
                            13                      MOTION TO LIFT STAY OF DISCOVERY
 1                ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)

 2          I, Julie Gryce, attest that concurrence in the filing of this document has been obtained from

 3   the other signatories. Executed on May 27, 2020, in San Diego, California.

 4
 5                                                        /s/ Julie A. Gryce________
 6                                                        Julie A. Gryce
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                             DEFENDANTS’ OPP. TO PLAINTIFFS’
                                                     14                    MOTION TO LIFT STAY OF DISCOVERY
 1                                     CERTIFICATE OF SERVICE

 2          I, Julie Gryce, an attorney, hereby certify that Defendants’ Opposition to Plaintiffs’ Motion

 3   to Lift Stay of Discovery was electronically filed May 27, 2020 and will be served electronically

 4   via the Court’s ECF Notice system upon the registered parties of record. Executed on May 27,

 5   2020, in San Diego, California.

 6
 7                                                        /s/ Julie A. Gryce________
 8                                                        Julie A. Gryce
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                             DEFENDANTS’ OPP. TO PLAINTIFFS’
                                                     15                    MOTION TO LIFT STAY OF DISCOVERY
